Exhibit 99.2 SEND OVERNIGHT PACKAGES TO: Keefe, Bruyette & Woods, Inc. FS Bancorp, Inc. Processing Center 10 S Wacker Drive, Suite 3400 Chicago, IL 60606 () - Stock Order and Certification Form Deadline: The Subscription Offering ends at 12:00 noon, Pacific Time, on . Your original Stock Order and Certification Form, properly executed and with the correct payment, must be received (not postmarked) by the deadline or it will be considered void. Orders will be accepted at the address on the top of this form, the PO Box address on the business reply envelope provided or by hand delivery to any of our full service banking locations.Faxes or copies of this form may not be accepted. FS Bancorp, Inc. reserves the right to accept or reject improper order forms. PLEASE PRINT CLEARLY AND COMPLETE ALL APPLICABLE AREAS – READ THE ENCLOSED STOCK ORDER FORM INSTRUCTIONS AS YOU COMPLETE THIS FORM (1) Number of Shares (2) Total Amount Due THE MINIMUM PURCHASE IS 25 SHARES ($250). Generally, no person may purchase more than 25,000 shares ($250,000), and no person together with an associate or group of persons acting in concert may purchase more than 50,000 shares ($500,000). Price Per Share x $10.00 $ (3a)Method of Payment - Check or Money Order $ Purchaser Information Enclosed is a personal check, bank check or money order made payable to FS Bancorp, Inc. in the amount of: Checks will be cashed upon receipt Check the one box that applies, as of the earliest date, to the purchaser(s) listed in Section 8: a. o Eligible Account Holder- Check here if you were a depositor with aggregate account balances of at least $50 on deposit with 1st Security Bank of Washington as of the close of business on June 30, 2007. Enter information in Section 9 for all deposit accounts that you had at 1st Security Bank of Washington on this date. (3b) Method of Payment – Certificate or Savings Account Withdrawal The undersigned authorizes withdrawal from the 1st Security Bank of Washington deposit account(s) listed below. There will be no early withdrawal penalty applicable for funds authorized on this form. Funds designated for withdrawal must be in the account(s) listed at the time this form is received. 1st Security Bank of Washington IRA accounts or accounts with check-writing privileges may NOT be listed for direct withdrawal below. b. o Supplemental Eligible Account Holder- Check here if you were a depositor with aggregate account balances of at least $50 on deposit with 1st Security Bank of Washington as of the close of business on but were not an Eligible Account Holder. Enter information in Section 9 for all deposit accounts that you had at 1st Security Bank of Washington as of this date. 1st Security Bank of Washington Account Number(s)
